Citation Nr: 0209023	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether a valid claim of entitlement to an effective date 
earlier than December 30, 1991, for the grant of service 
connection for herniated nucleus pulposus of the cervical 
spine and muscle contraction headaches, for accrued benefits 
purposes, has been presented by the appellant.  

2.  Whether a valid claim of clear and unmistakable error in 
the April 1979 rating decision which denied service 
connection for neck and shoulder disorders, for accrued 
benefits purposes, has been presented by the appellant.  

3.  Entitlement to service connection for major depression 
with psychotic features, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1978.  He died in March 1992.  The appellant is the veteran's 
father and personal representative of the veteran's estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

This case was before the Board in July 1997 at which time it 
was remanded for due process considerations.  At that time, 
the only issue certified to the Board on appeal was 
entitlement to an earlier effective date for the award of 
service connection for herniated nucleus pulposus of the 
cervical spine and muscle contraction headaches for accrued 
benefits purposes.  

In its July 1999 decision, the Board determined that the 
issues were properly stated as set forth above, in issues 1 
and 3.  The Board denied the claims.  The claims were then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's July 1999 
decision and remanded the matter with instruction that the 
claim be adjudicated in accordance with a motion by VA 
General Counsel.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has pointed out that every adjudicative 
body must insure that it has jurisdiction over the matters 
before it.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The 
General Counsel's motion noted that the veteran's father was 
not a dependent and, consequently, was not entitled to 
accrued benefits under 38 U.S.C.A. § 5121(a)(2) (West 1991), 
as a matter of law.  The case was remanded to determine if 
the appellant had a legal basis to claim accrued benefits.  
The RO determined that the appellant qualified for the 
payment of accrued benefits under 38 U.S.C.A. § 5121(a)(5) 
(West 1991), to the extent necessary to reimburse him for 
final expenses born by him.  That is, the appellant meets the 
basic eligibility as a claimant for accrued benefits, to the 
extent of the expenses he incurred for his son's last 
sickness and burial.  This complies with item 2 of the 
September 2001 Board Remand.  

The Board's September 2001 Remand instructed the RO to ensure 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (herein "VCAA") were complied with.  VCAA became 
law while this claim was pending.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO complied with item 1 of the Board Remand and did 
consider the case under VCAA, implementing regulations and VA 
guidance issued pursuant to that act and regulations.  
Compare Stegall v. West, 11 Vet. App. 268 (1998).  The RO 
provided the appellant with the pertinent evidentiary 
development, which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the appellant of his right to submit evidence.  Thus, the 
Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the appellant's application for accrued 
benefits is complete.  38 U.S.C.A. § 5102 (West Supp. 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statements of the 
case, and an October 2001 letter notified the appellant and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the appellant adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  
All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2002).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2002).  A medical examination or opinion is not 
necessary to make a decision on this claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §3.159(c)(4)).  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative have asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

The RO complied with item 3 of the Board Remand and, in April 
2002, issued a statement of the case on the issue of clear 
and unmistakable error (CUE) in the April 1979 rating 
decision which denied service connection for neck and 
shoulder disorders.  The substantive appeal was received in 
June 2002.  

The RO complied with item 4 of the Board Remand by issuing a 
supplemental statement of the case on the other issues in 
April 2002.  As the development requested by the Board has 
been completed, we proceed with the appellate review.  

Again, the Board notes that the appellant has repeatedly 
asked for general, exemplary, and punitive damages, 
specifically the amount of $150,000.  The Court lacks 
jurisdiction to provide such an award.  See Simington v. 
West, 11 Vet. App. 41, 45 (1998).  See also Bagwell v. Brown, 
9 Vet. App. 337, 338 (1996); McRae v. Brown, 9 Vet. App. 229, 
235 (1996).  So too, the Board lacks jurisdiction to make 
such award and will take no action on this claim.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In a recent 
presentation, the appellant asserted that the Board's 
comments on lack of jurisdiction indicated that the Board 
thought his claims had merit.  The Board sympathizes with the 
appellant in the loss of his son; however, the appellant 
misconstrues the Board's discussion.  The Board determines it 
does not have jurisdiction of these claims but does not make 
any implication as to their merit.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran did not have a claim pending at the time of 
his death for an earlier effective date for the award of 
service connection for herniated nucleus pulposus of the 
cervical spine and muscle contraction headaches.

3.  The veteran's reopened claim for service connection for a 
neck disorder and headaches was received by VA on December 
30, 1991, and there was no earlier informal claim or VA 
medical treatment.

4.  The veteran had a claim pending at the time of his death 
for entitlement to service connection for depression, a claim 
that was denied by the March 1992 rating action.

5.  The preponderance of the evidence of record at the time 
of the veteran's death reflects that a chronic psychiatric 
disorder was not present during service or during the first 
post-service year; depression, first identified many years 
after service, is not shown to be related to the veteran's 
military service or to a service-connected disability by 
competent medical evidence.

CONCLUSIONS OF LAW

1.  The appellant's claim for an effective date earlier than 
December 30, 1991, for the grant of service connection for 
herniated nucleus pulposus of the cervical spine and muscle 
contraction headaches, for accrued benefits purposes, lacks 
legal merit.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2001); Jones v. West, 136 F. 3d 1296 (Fed. 
Cir. 1998).

2.  The claim of clear and unmistakable error in the April 
1979 rating decision which denied service connection for neck 
and shoulder disorders, lacks legal merit.  38 C.F.R. § 
3.105(a) (2001); Jones v. West, 136 F. 3d 1296 (Fed. Cir. 
1998).  

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected disability, nor was a psychosis, 
to include major depression with psychotic features, present 
within the first post-service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant here is not claiming benefits in his own right 
but is claiming benefits which would have accrued to his 
deceased veteran son.

An accrued benefit is a periodic payment "to which [the 
veteran] was entitled at death under existing ratings or 
decisions, or . . . based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two years 
. . . ."  38 U.S.C.A. § 5121(a) (West 1991).  Accrued 
benefits will, upon the death of a veteran be paid to the 
living person first listed as follows:

(1) The veteran's spouse;

(2) The veteran's children (in equal shares);

(3) The veteran's dependent parents (in equal 
shares) or the surviving parent.

(4) In all other cases, only so much of the accrued 
benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last 
sickness or burial.

38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

It has neither been contended nor shown that the appellant is 
a dependent parent and thus, his only claim to accrued 
benefits would be based on reimbursement as the person who 
bore the expense of the veteran's last sickness or burial.  
Therefore, while the appellant is seeking all accrued 
benefits that would result from any favorable decision on the 
issues set out on the title page, the amount payable to him, 
if any, is limited by law to only so much of the accrued 
benefit as may be necessary to reimburse him for any expenses 
he paid for the veteran's last sickness or burial.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As discussed above, the 
case was remanded to determine the appellant's eligibility on 
this basis.  In April 2002, a Decision Review Officer (DRO) 
at the RO prepared a supplemental statement of the case which 
explained that the appellant paid expenses of the veteran's 
last sickness and burial which far exceeded the amount of 
accrued benefits at issue.  The Board has reviewed the 
records and finds itself in agreement with the RO, that the 
appellant has standing to bring an accrued benefits claim.  

A claim for accrued benefits under 38 U.S.C.A. § 5121 is a 
separate claim from the veteran's claim for service 
connection because it is based on a separate statutory 
entitlement for which an application must be filed in order 
to receive benefits.  Applications for accrued benefits must 
be filed within one year after the date of death.  At the 
same time, however, an accrued benefits claim is derivative 
of the veteran's claim for service connection, i.e., the 
claimant's entitlement is based on the veteran's entitlement.  
Under 38 U.S.C.A. § 5121, therefore, a claimant is only 
entitled to what was properly due the veteran at the time of 
death, but which was unpaid.  Section 5121 does not entitle 
the claimant to a re-adjudication of the veteran's claim.  
The main thrust of the statute is to pay benefits that were 
"due and unpaid" to the veteran based on "existing ratings 
or decisions."  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).  As noted above, the accrued benefits claim is 
derivative of the veteran's claim and, by statute, the 
claimant takes the veteran's claims as they stand on the date 
of death, i.e., based on existing ratings and decisions or on 
the basis of "evidence in the file at date of death". 38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

In Jones v. West, 8 Vet. App. 558 (1996), dated in March 
1996, the United States Court of Appeals for Veterans Claims 
held that the Board erred by requiring that a claim for 
benefits be pending at the date of the veteran's death rather 
than merely that sufficient evidence be in the claims file to 
support such a claim.  The Court rejected VA's interpretation 
of these provisions to require that, if such a claim has not 
been granted, a claim must at least be pending at the time of 
the veteran's death for the survivor to be eligible for 
accrued benefits.  The Court held that the appellant was not 
required to show either that the veteran had a claim pending 
at his death for a particular benefit or that he had 
established entitlement to such benefit by obtaining a 
favorable decision or rating.  

However, the United States Court of Appeals for the Federal 
Circuit in a decision issued in February 1998, Jones v. West, 
136 F. 3d 1296 (Fed. Cir. 1998), reversed the decision of the 
Court of Appeals for Veterans Claims.  The Federal Circuit in 
Jones held that as a consequence of the derivative nature of 
an accrued benefits claim, in order for a survivor to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, 136 F. 3d at 1299.  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160 (2001).

An accrued-benefits claim asserting that a veteran's disorder 
was service connected incorporates any prior adjudications of 
the service-connection issue on claims brought by the 
veteran, because it derives from the veteran's service 
connection claim.  Zevalkink, supra.  An "accrued-benefits 
claimant stands in the exact position vis-a-vis adjudication 
of the deceased veteran's underlying disability-compensation 
claim as did the veteran immediately prior to his or her 
death, including all evidentiary requirements then applicable 
to the veteran's underlying claim and all final rating 
decisions then in effect."  Landicho v. Brown, 7 Vet. App. 
42 (1994).

Earlier Effective Date Claim  In a statement received by VA 
on December 30, 1991, the veteran reported that he sustained 
an injury during his active service and had a herniated disk 
with chronic pain and severe headaches.  The Board's scrutiny 
of the file does not disclose anything which could be 
construed as an earlier request to reopen the claim.  By a 
rating decision dated March 27, 1992, the RO granted service 
connection for herniated nucleus pulposus of the cervical 
spine and muscle contraction headaches, effective from 
December 30, 1991.  The veteran died in March 1992.  The 
veteran did not have a claim pending at the time of his death 
for an earlier effective date for the award of service 
connection for herniated nucleus pulposus of the cervical 
spine and muscle contraction headaches.  

As noted above, the Court of Appeals for Veterans Claims held 
in Jones v. West, 8 Vet. App. 558 (1996), that a pending 
claim at the time of the veteran's death was not necessary 
for accrued benefits to flow.  However, the United States 
Court of Appeals for the Federal Circuit reversed the Court 
of Appeals for Veterans Claims decision in Jones.  The 
Federal Circuit held that as a consequence of the derivative 
nature of an accrued benefits claim, in order for a survivor 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  

In the present case, there was no claim pending at the time 
of the veteran's death for an earlier effective date as the 
veteran had not yet been notified of his award or of the 
effective date assigned.  Clearly, the veteran was not 
entitled to an effective date earlier than December 30, 1991, 
for the grant of service connection based upon a rating or 
decision at the time of his death.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2002).  The claim for an earlier 
effective date was not brought by the veteran, but by the 
appellant following the veteran's death.  Based on the cited 
judicial precedent, the appellant's claim is not a valid 
legal claim for accrued benefits as there was no such claim 
pending at the time of the veteran's death.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly, this 
claim is denied.  

The Board has considered that the claim for an earlier 
effective date could be viewed as a part of the second step 
in the claim for benefits based on service connection.  
However, the Federal Circuit has held that such "down 
stream" elements are separate claims.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The claim of clear and unmistakable error in the April 1979 
rating decision which denied service connection for neck and 
shoulder disorders falls to a similar analysis.  The claim of 
clear and unmistakable error (CUE) is not a down stream 
element of a claim for service connection.  It is independent 
of the claim of service connection and could have been 
brought before, after or simultaneously with the service 
connection claim.

There is no evidence that the veteran made a CUE claim during 
his lifetime.  The appellant does not assert that the veteran 
raised a CUE claim during his lifetime; and review of the 
record does not disclose a CUE claim during the veteran's 
lifetime.  CUE is an issue raised by the appellant after the 
veteran's passing.  

Because of the derivative nature of accrued benefits claims 
(discussed above), and because the veteran did not have a CUE 
claim pending at the time of his death, the appellant lacks 
legal standing to initiate a CUE claim.  38 U.S.C.A. § 5121 
(West 1991).  The law in this case is dispositive, the claim 
must be denied because it lacks legal merit.  See Jones, 
Sabonis.  

Service Connection For A Psychiatric Disorder - Factual 
Background  Service medical records are negative as to the 
presence of any chronic acquired psychiatric disorder.  They 
do reveal that the veteran underwent psychiatric evaluation 
in 1977 after being charged with a variety of offenses and 
after a decrease in his military performance.  The evaluating 
psychiatrist found no chronic psychiatric disability, but 
rather a situational maladjustment of adult life.  The 
psychiatrist recommended that the veteran be retained in 
service, but that if his behavior did not improve, he should 
be separated administratively based on lack of performance.  

At the time of his initial claim for service connection in 
1978, the veteran made no mention of any psychiatric disorder 
and on VA general medical examination in February 1979 his 
psychiatric status was reported as within normal limits.  

In association with his December 1991 claim, treatment 
records beginning in the late 1980's were received.  These 
showed diagnoses of major depression with psychotic features 
and personality disorder.  

In conjunction with his claim for accrued benefits, the 
appellant has submitted lay statements describing the 
veteran's mental status over the years; however these 
statements were not of record at the time of the veteran's 
death.

Criteria  Service connection may be established where the 
evidence demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet. App. 439 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

Analysis  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1137 (West 
1991).  Analysis of this provision discloses that there are 
three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)).  

In this case, there is no dispute that the veteran had a 
psychiatric disability at the time of his death.  However, as 
to the other two elements, the preponderance of the evidence 
is against the claim.

First, while the veteran's behavior during service led to a 
psychiatric examination, the psychiatrist who examined him in 
July 1977 determined that he did not have a chronic acquired 
psychiatric disorder; rather, he had a situational 
maladjustment to adult life.  It was recommended that he be 
returned to duty and that, if appropriate leadership and 
counseling did not bring a change in his behavior, he should 
be considered for an administrative separation based on lack 
of performance.  No medical treatment was recommended.  The 
July 1977 psychiatric consultation report is re-enforced by 
the August 1978 discharge examination report which shows the 
only psychiatric abnormality to be a situational reaction.  
The opinion of a trained medical specialist is highly 
probative.  That probative value is heightened by the fact 
that the psychiatric examination was done during service.  On 
the other hand, the appellant's assertion that this 
represented psychiatric symptomatology has no probative value 
for several reasons.  Most significantly, as a lay witness, 
he lacks the training and experience to analyze the record.  
He does not have the medical expertise to diagnosis symptoms 
in service as being a psychiatric disorder.  He can not give 
competent evidence on this medical question.  Further, he was 
not present for the examination and his assertion comes many 
years after the fact.  Moreover, it is significant that none 
of the recent psychiatric examiners have expressed an opinion 
that the symptoms in service represented a psychiatric 
disability.  The report of the psychiatrist who actually 
interviewed the veteran during service far outweighs the 
appellant's assertions and, thus, the clear preponderance of 
evidence on this point establishes that the veteran did not 
have a psychiatric disability in service.

In November 1977, the veteran complained of whiplash injury 
symptoms.  The impression was psychosomatic symptoms without 
organic basis.  The veteran subsequently claimed that he 
indeed had injury residuals.  VA agreed and granted service 
connection.  Thus, the veteran and VA agreed that veteran's 
whiplash complaints were a manifestation of injury residuals 
and not merely psychosomatic manifestations.  

Secondly, there is no competent evidence which connects the 
psychiatric disability identified after service to any 
incident of the veteran's service.  

A psychosis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Here, the evidence shows the veteran 
concluded his active service in August 1978.  There is no 
evidence of psychosis during the first year after he 
completed service.  To the contrary, the records indicated he 
was acting normally in pursuing a claim for injury residuals.  
On the February 1979 VA examination, there were no 
psychiatric complaints and the doctor reported that findings 
were within normal limits.  

Thereafter, over a decade passed without evidence of 
psychiatric disability.  This in itself is evidence against a 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In 1988, the veteran was treated for his 
orthopedic disabilities, without evidence of psychiatric 
impairment.  There was a diagnosis of adjustment disorder in 
1990.  Psychiatric diagnoses were first made in 1991.  
Significantly, none of the doctors who evaluated the veteran 
after service linked the then-identified psychiatric 
disability to any incident of his military service.  On this 
point, the preponderance of evidence establishes that there 
is no direct connection between the psychiatric disability 
first identified after service to disease or injury in 
service.

Considering secondary service connection, any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A March 1992 rating decision granted service connection for a 
herniated nucleus pulposus of the cervical spine, rated as 20 
percent disabling.  There is only one medical opinion which 
could be construed as connecting the service-connected 
disability to a psychiatric disability.  In a letter dated in 
March 1993, Marc T. Lowenstein, D.C., discussed the veteran's 
neck injury residuals, including pain.  The chiropractor 
expressed the opinion that the veteran's pain led to him take 
his own life.  The doctor believed the veteran when he told 
him that his problems were the result of injury in service.  
He did not specifically state that the service-connected neck 
disorder caused a psychiatric disability.  

On the other hand, there are several opinions against a 
connection.  In September 1990, Gordon L. Moore, M.D., wrote 
that the veteran underwent an extensive medical evaluation in 
January 1990 because of multiple somatic subjective symptoms.  
No physical basis for his symptoms was discovered.  In 
treatment, he made some progress in realizing certain 
personality issues that resulted in somatic amplification.  
The discharge diagnosis was adjustment disorder with mixed 
features.

In September 1990, Rocky Mountain Clinical Associates 
diagnosed atypical depression with psychotic features, 
organic mental disorder not otherwise specified (history of 
alcohol and drug use); and schizoid and paranoid personality 
traits.  There was no link to the service-connected 
disability.  

The report of private psychiatric hospitalization in May and 
June 1991 shows a diagnosis of major depression, recurrent.  
It was noted that the veteran had both narcissistic and 
compulsive personality traits.  The final formulation was 
that the veteran was suffering from psychotic depression.  
However, the psychotic symptoms related largely to ongoing 
and chronic characterologic problems.  

The report of private psychiatric hospitalization in October 
and November 1991 shows a diagnosis of major depression with 
atypical and mild psychotic features.  The final formulation 
was that the veteran had chronic characterological problems 
that had been exacerbated by a mild thought process disorder 
which had probably been present for many years.  He had 
developed increasing depression in the context of multiple 
stressors, including job loss.

The reports of the private hospitalizations from May to June 
1991 and from October to November 1991 show that the veteran 
was extensively evaluated.  The doctors did not link the 
psychiatric disorder to the service-connected neck disorder.  
Rather, it was the conclusion that the psychiatric disability 
was related to underlying character disorders.  Character or 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see Winn v. 
Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. 
App. 439 (1992).  These opinions are highly probative because 
they were made by trained psychiatric specialists and based 
on detailed observation and evaluation of the veteran during 
two hospitalizations.  They form a preponderance of evidence 
against the claim.

The record contains other medical evidence.  This includes a 
December 1991 vocational evaluation, in which a social worker 
noted the impact of the veteran's depression on his ability 
to work.  Major depression was diagnosed in December 1991, 
when the veteran was hospitalized for sinus surgery.  In 
February 1992, Robert E. Van Scoy, M.D., provided information 
on the veteran's orthopedic disability.  None of the 
additional medical records and reports link the psychiatric 
disability to disease or injury in service or to a service-
connected disability.

To summarize the above discussion, the preponderance of 
evidence establishes that a psychiatric disability was not 
present in service, that a psychosis was not manifested 
within the first post service year, and that there is no 
connection between disease or injury in service, or a 
service-connected disability, and the psychiatric disability 
which was diagnosed many years after service.  Consequently, 
the weight of the evidence requires the denial of service 
connection for a psychiatric disorder.


ORDER

The appellant's claim for an effective date earlier than 
December 30, 1991, for the grant of service connection for 
herniated nucleus pulposus of the cervical spine and muscle 
contraction headaches, for accrued benefits purposes, lacks 
legal merit and is denied.

The appellant's claim of clear and unmistakable error in the 
April 1979 rating decision which denied service connection 
for neck and shoulder disorders, for accrued benefits 
purposes, lacks legal merit and is denied.

Service connection for major depression with psychotic 
features, for accrued benefit purposes, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.  



 


